Title: Abraham Whipple to the Commissioners, 27 June 1778
From: Whipple, Abraham
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      Nantes June 27. 1778
     
     In my last letter I had the pleasure of Acquainting you, that it was in my power to take some Goods on board in account of the United States, agreable to Capt. Wm: Jones information, who ac­quainted me that you had some Goods on hand, which you desired to forward for America.
     My Ship is already graved, and now taking in ballast if am to take any Goods, would be extreamly glad to know, that I may stow the Ship accordingly; My Masts are all made to serve excepting Main and foretop Masts. The Cost of new Masts being so great, I have made the lower Masts serve by repairing them, and I believe they will hold till we Arrive in America. The Main Mast will be Ready to get in in three Days. The Ship will Certainly be ready without unforeseen Accident shou’d prevent, by the twentieth of July and if agreable to your Honours, should be happy of my Orders by the fifteenth, for I am flattered with the hopes of being Ready by that time, with four Months Provision on board, for which I have given indent unto Mr. Schweighauser Agent.
     It gives me pleasure to Acquaint your Honours, that both Officers and Men omit no exertions in their power to get in Actual readiness for Sea, having unfortunately been blockaded so long already, and this alone, without any other motive would induce a desire not to be detained after my Ship is ready for Sailing. If your Honours have any Remarkable News not of a private Nature which has lately Arrived from America should think myself favoured with the Account. Again presuming to Repeat my most earnest Sollicitations for express Orders, to be transmitted as soon as possibly may be I have the honour to Remain, with all imaginable Respect, Gentlemen Your very Obedt. very Hble. Servt.
     
      Abraham Whipple
     
    